PER CURIAM.
The respondent has petitioned this Court for review of the Judgment of the Board of Governors of The Florida Bar ordering and adjudging that respondent “be disbarred from the practice of law in' Florida” and pay cost in the amount of $169.15. This Judgment was entered August 19, 1968.
The referee found that respondent received approximately $26,000.00 from two clients and failed to return this money upon demand. The referee recommended that respondent be suspended from the practice of law for two years upon the condition that full restitution be made or for such further time until full restitution is made.
Respondent contends that the Board of Governors failed or neglected to consider certain mitigating circumstances and that the penalty of disbarment is too severe.
The burden is upon respondent to show wherein the judgment is erroneous, unlawful or unjustified.1
Respondent has made complete restitution to one client and has made arrangements for restitution to the other. We have carefully examined the record, particularly in connection with the mitigating circumstances, and find the recommended judgment of disbarment is amply justified by the facts.
The judgment of disbarment should be construed as disbarment for an indefinite period of time.2 Under the provisions of this rule, no period of disbarment shall be for less than six months. At any time after six months the attorney has the right to apply for reinstatement of his membership in The Florida Bar.3
Unless offending members of the Bar are properly disciplined, the members of the legal profession will never retain the trust of the people. The judgment of disbarment is certainly justified when an attorney misappropriates funds which he receives by virtue of his fiduciary relationship with his client.
On the other hand, it is important that offending members who rehabilitate themselves are given an opportunity to return to their profession. This opportunity is reserved in the provisions of Rule 11.10 of the Integration Rule.
The Judgment of the Board of Governors is approved. It is thereupon ordered that respondent be disbarred from the practice of law in Florida retroactively effective from August 1968 and pay the cost of these proceedings in the amount of $169.15.
ERVIN, C. J., and THORNAL, ADKINS, BOYD and CALDWELL (Retired), JJ-, concur.

.Rule 11.11(3) (e), Integration Rule, 32 F.S.A.


.Rule 11.07(5), Integration Rule.


.Rule 11.10, Integration Rule.